                                                                 1 MARK F. FERRARIO, ESQ.
                                                                   Nevada Bar No. 1625
                                                                 2 JASON K. HICKS, ESQ.
                                                                   Nevada Bar No. 13149
                                                                 3 GREENBERG TRAURIG, LLP
                                                                   10845 Griffith Peak Drive, Suite 600
                                                                 4 Las Vegas, NV 89135
                                                                   Telephone: (702) 792-3773
                                                                 5 Facsimile: (702) 792-9002
                                                                   Email: ferrariom@gtlaw.com
                                                                 6        hicksja@gtlaw.com
                                                                 7 ROBERT H. BERNSTEIN, ESQ.
                                                                   Admitted Pro Hac Vice
                                                                 8 MICHAEL J. SLOCUM, ESQ.
                                                                   Admitted Pro Hac Vice
                                                                 9 GREENBERG TRAURIG, LLP
                                                                   500 Campus Drive, Suite 400
                                                                10 Florham Park, NJ 07932
                                                                   Telephone: (973) 360-7900
                                                                11 Facsimile: (973) 301-8410
                                                                   Email: bernsteinrob@gtlaw.com
                                                                12        slocumm@gtlaw.com
                         10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                                13 Attorneys for Defendants
                            Facsimile: (702) 792-9002
                            Telephone: (702) 792-3773
                             Las Vegas, Nevada 89135




                                                                14                                UNITED STATES DISTRICT COURT
                                                                15                                       DISTRICT OF NEVADA
                                                                16 NOEL C. MURRAY, DR. SWARNA PERERA,                    Case No.: 2:18-cv-01382-MMD-GWF
                                                                   and JOYCE E. FRIEDMAN, on behalf of
                                                                17 themselves and all others similarly situated,

                                                                18                         Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                                               v.                                        ORDER TO EXTEND THE TIME FOR
                                                                19                                                       DEFENDANT TO RESPOND TO
                                                                                                                         FIRST AMENDED COMPLAINT
                                                                20 PROVIDENT TRUST GROUP, LLC,

                                                                21                         Defendant.                    (First Request)

                                                                22

                                                                23           Plaintiffs Noel C. Murray, Dr. Swarna Perera, and Joyce E. Friedman (“Plaintiffs”), by and
                                                                24 through their counsel of record, the Law Office of Hayes & Welsh, the Law Office of Christopher J.

                                                                25 Gray, P.C., and the Law Offices of Joshua B. Kons, LLC, and Defendant Provident Trust Group,

                                                                26 LLC, by and through its counsel of record, Greenberg Traurig, LLP, hereby stipulate and request
                                                                27 that the Court extend the time by which Defendant must respond to the First Amended Class Action

                                                                28


                                                                                                                     1
                                                                     ACTIVE 616219479v1
                                                                 1
                                                                     Complaint by thirty (30) days up to, and including, June 21, 2019. This Stipulation is made and
                                                                 2
                                                                     based upon the following:
                                                                 3
                                                                             1.      Plaintiffs filed their First Amended Class Action Complaint on May 8, 2019, in
                                                                 4
                                                                     which they allege Defendant breached contractual duties as custodian of Plaintiffs’ Individual
                                                                 5
                                                                     Retirement Accounts. [ECF No. 46]. Plaintiffs seek certification to represent a class of similarly
                                                                 6
                                                                     situated individuals across the country. Id.
                                                                 7
                                                                             2.      Defendant was served with the First Amended Class Action Complaint via PACER
                                                                 8
                                                                     on May 8, 2019, and Defendant’s response is currently due May 22, 2019. Id.
                                                                 9
                                                                             3.      Counsel for Defendant has requested additional time to evaluate Plaintiffs’
                                                                10
                                                                     allegations and prepare a response, taking into account the exercise of due diligence. Counsel for
                                                                11
                                                                     Plaintiffs has agreed to this request.
                                                                12
                                                                             4.      In light of the foregoing, the parties agree that Defendant shall have up to, and
                         10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                                13
                            Facsimile: (702) 792-9002
                            Telephone: (702) 792-3773
                             Las Vegas, Nevada 89135




                                                                     including, June 21, 2019, to respond to the First Amended Class Action Complaint.
                                                                14
                                                                             5.      This is the first request for an extension of time in this regard. This Stipulation is
                                                                15
                                                                     entered into in good faith and not for purposes of delay.
                                                                16

                                                                17 DATED this 14th day of May, 2019.                DATED this 14th day of May, 2019.
                                                                18
                                                                    /s/ Jason Hicks                                          /s/ Christopher Gray
                                                                19 Mark F. Ferrario, Esq.                                   Martin L. Welsh, Esq.
                                                                20 Jason K. Hicks, Esq.                                     LAW OFFICE OF HAYES & WELSH
                                                                   GREENBERG TRAURIG, LLP
                                                                21                                                          Christopher J. Gray, Esq.
                                                                   Robert H. Bernstein, Esq.                                LAW OFFICE OF CHRISTOPHER J. GRAY
                                                                22 Michael J. Slocum, Esq.
                                                                   GREENBERG TRAURIG, LLP                                   Joshua B. Kons, Esq.
                                                                23 Attorneys for Defendants                                 LAW OFFICES OF JOSHUA B. KONS
                                                                24                                                          Attorneys for Plaintiffs

                                                                25
                                                                                                                           IT IS SO ORDERED.
                                                                26
                                                                27
                                                                                                                            UNITEDSTATES
                                                                                                                           UNITED  STATESMAGISTRATE
                                                                                                                                         DISTRICT JUDGE
                                                                                                                                                     JUDGE
                                                                28
                                                                                                                                   May 15, 2019
                                                                                                                           DATED: __________________________
                                                                                                                       2
                                                                     ACTIVE 616219479v1
